DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/2022 has been entered.
 
Response to Amendment and Arguments 
	The amendment received on 07/18/2022 is acknowledged. Claim 1 has been amended. 
	Applicant argues that the assay system of Davis does not disclose or suggest detecting a microorganism in a sample, this newly added limitation is addressed below. 
In light of the amendment to the claims a new grounds of rejection is presented below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Eckert (USPGPub 20120003661) in view of Okamura (USPGPub 20090162881/previously cited).
Regarding claim 1 and the limitation “A method of detecting a microorganism in a sample by detecting ATP in the sample, the method comprising: (a) adding a sample to be detected to a composition for detecting ATP comprising glucose, NADP, … hexokinase…glucose-6-phosphate dehydrogenase, and then converting glucose in the sample into glucose-6-phosphate; (b) detecting ATP in the sample by measuring a concentration of the glucose using a self- monitoring blood glucose meter;  (c) determining a presence of the microorganism in the sample in case when ATP is detected.”  Eckert discloses a method of detecting microorganisms in a sample using a diagnostic test device and strip using the enzymatic system of hexokinase and glucose-6-phosphate dehydrogenase and NADP, and further teaches the system may have glucose oxidase ([00011], [0113]-[0115], [0122], Claims 50-53).  Hexokinase converts glucose to glucose-6-phosphate. Eckert further teaches the suitability of glucometers for this purpose ([0122]), and Eckert teaches the assay can be electrochemically based ([0011], [0014], [0110]-[0112]). Eckert thus teaches a method of detecting microorganisms in a sample by detecting the amount of ATP present by using the amount of glucose present in a reaction.
Regarding claim 1 and the limitation “(a) adding a sample to be detected to a composition for detecting ATP comprising glucose, NADP, phosphoenolpyruvic acid, hexokinase, pyruvate kinase and glucose-6-phosphate dehydrogenase, and then converting glucose in the sample into glucose-6-phosphate;” Eckert does not teach that the assay system of detecting ATP may include an enzyme system to regenerate ATP.  This difference however would have been obvious to one of ordinary skill in the art as it is taught in the same field of endeavor by Okamura.  
In the same field of endeavor as detecting or quantifying ATP in a sample, Okamura teaches a method of detecting or quantifying adenosine nucleotides, such as ATP ([0001]).  Okumura teaches a method of detecting an adenosine nucleotide such as ATP where an enzyme is used to react with ATP and form ADP, and the ADP is regenerated using a phosphate donor and second enzyme ([0046]-[0048]). Okumura teaches the method of regenerating ATP amplifies the detection of adenosine nucleotide by repeatedly regenerating the reaction pair used to detect the presence of the initial compound ([0051], [0053]).  Okumura teaches that pyruvate kinase may be used as E2, or the enzyme to regenerated ATP ([0048], [0068]-[0070], [0083]-[0085], [0121], Reaction 1). Okumura teaches that phosphoenolpyruvic acid is the substrate of pyruvate kinase which is used to regenerate ATP ([0083]-[0085]).  
One of ordinary skill in the art would find it obvious that the method of Eckert could further include an enzyme based system for recycling ATP, such as pyruvate kinase and phosphoenolpyruvate, in the assay for detecting ATP as Okumura teaches that doing so in an assay for ATP amplifies the signal produced.  One of ordinary skill in the art would be motivated to do so to create a larger signal to be detected and more sensitive or faster device.  One of ordinary skill in the art would further have a reasonable expectation of success in doing so as Eckert and Okumura both teach assays that are electrochemically based.  Furthe Okumura teaches numerous enzymatic systems for use in this process, including those linked to glucose oxidase and glucose dehydrogenase ([0033], [0042]-[0043], [0086], [0088], [0011]).
 
Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES Z CONSTANTINE/             Examiner, Art Unit 1657